[ex1022rabbitrustagreemen001.jpg]
.. ,. .· ~ ' :.• .~ .,. 't ... .. • RABBITRUSTAGREEMENT State Street Corporation
(the "Company''), U.S. Trust Company, National .· Association (the "Trustee")
and Mercer Human Resource LLC (the "Consulting Firm'') have, as of the Effective
Date set forth in Section 17 below entered, into this grantor trust agreement
(this "Agreement"), there b)" amending and restating the trust· agreement dated
as of December 6, 1996 (with Wachovia Bank of North Carolina, N.A. as trustee)
and the trust thereunder established with respect to the Company's non qualified
deferred compensation and/or severance or incentive plans and arrangements
included in the list set forth in Exhibit A attached hereto (the "Plans"). · · ·
· · · · --. ·· · __ ,,' WHEREAS the Compa..ny and certain of its direct and
indirect subsidiaries (together, the "Employer'') maintain the Plans for the
benefit of employees and former employees ofthe·Employer and their beneficiaries
(each such subsidiary, to· the extent of its employees ·participating in the
Plans, being hereinafter referred to as a "Subsidiary''); and . . . . . .
WHEREAS the Company has previously established a revocable grantor trust ... to
assist it and its Subsidiaries in meeting their obligations under the Plans; and
WHEREAS the Company desires to amend the trust agreement under which the
aforesaid trust has been maintained and to replace the trustee thereunder with (
the Trustee first named above; and WHEREAS it is the intention of the parties
that the Trust as continued hereunder shall continue to constitute an unfunded
arrangement for purposes of Title I of the Employee Retirement Income Security
Act of.1974_("ERISA"); NOW, THEREFORE, the parties do hereby continue the Trust
and agree that the Trust shall be comprised, held and disposed of as follows: .
. Section 1. Continuation of Trust (a) The existing. assets of the Trust, as the
same may be augmented from time ~o time~ shall constitute the assets of the
Trust to be held, administered and disposed of by the Trustee as provided in
this Agreement. (b) The Trust hereby continued shall be revocable by the Company
until the occurrence of a Change in Control (as defined in Section 13). Upon the
occurrence of a Change in Control, the Trust shall be irrevocable e_xcept as
provided herein. (c) The Trust is intended to be a grantor trust within. the
meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of the
Internal Revenue Code of· 1986, as amended (the "Code"), and shall be -construed
accordingly. Prior to



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen002.jpg]
... ' ' . -·~ ( (d) (e) (f) such time as the Trust becomes irrevocable, the
Company shall be the grantor of the Trust. From and after such time as the Trust
becomes irrevocable pursuant to subsection (b) above, it shall (unless the
Company specifies otherwise) be deemed to consist of subtrusts, one for each
employer's obligations under the Plans, which subtrusts together shall
constitute the Trust (and all references herein to the Trust shall be deemed . .
to include a reference to such subtrusts or to the relevant subtrust, as the
context requires), and the Company and its Subsidiaries shall be deemed the
grantors of the Trust, each in respect of its obligations under the Plans; ·
provided, that at all times and notwithstanding any other provision of this
Agreement, the Company shall be treated as a grantor with respect to so much
ofthe assets ofthe Trust as consistofstock.ofthe Company. The immediately
preceding proviso shall be construed in a manner c~nsistent with preserving the
benefits described in IRS Notice 2000-56 (as the same may be modified, but only
so long as such requirements, as originally set forth or as so modified, are in
effect). The Company and its Subsidiaries, e~ch to the extent treated as a
grantor of the Trust. maintained hereunder; are hereinafter referred to as. the
"Grantors." The principal of the Trust, and any earnings thereon (the ''Trust
Fund'') shall be held separate and apart from the Grantors' other funds and
shall be used exclusively for the uses. and purposes of Plan participants and
the Grantors' general creditors as herein set forth. Plan participants and tbeir
· beneficiaries shall have no preferred claim on, and no beneficial ownership
interest in, any ~ssets of the Trust. Any rights created under the Plans and .
this Agreement shall be mere uns~cured contractual rights of Plan participants
and their beneficiaries against the Company and its Subsidiaries in accordance
with the Plans. Any assets heltfby the Trust will · .. be subject to the claims
of the Grantors' general creditors under federal and . . state law in the event
the relevant Grantor is Insolvent, as defined iri Section 3(a) .herein. The
Company, in its sole discretion, may at any time and from time to time make or
cause to be made additional deposits of cash or other property bi trust with the
Trustee to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Agreement. Neither the · Trustee nor any Plan
participant or beneficiary shall have any right or duty . to compel such
additional deposits or determine the sufficiency thereof. The Company shall take
reasonable steps to ensure that each Plan and this Trust shall have
characteristics supporting a determination that they form an arrangement
constituting an unfunded plan maintained for the purpose of providing deferred
compensation to a select group of management or highly compensated employees for
purposes ofTitle I ofERISA.:. Section 2. Payments to Plan Participants and Their
Beneficiaries 2



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen003.jpg]
.. . ~ -·· .... "-- ( ( (a) Prior to a Change in Control the Company shall
deliver to the Trustee a schedule (the "Payment Schedule").that indicates the
amounts payable in respect of each Plan participant (and his or her
beneficiaries) and that provides a formula or other instructions reasonably
acceptable to the Trustee for determining the amounts so payable, the form in
which such amounts are to be paid (as provided for or available under the Plan),
and the time of commencement for the payment of such amounts. The Consulting·
Firm or, prior to a Change in Control, the Company, shall make such . amendments
to the Payment Schedule as may be necessary from time to time to ensure that it
is complete and accurate; provided, that prior to a Change in Control such
amendments shall be made only at such time or times as· the Company in its
discreti~n deems necessary or appropriate and following a Change i.n Control
such amendments shall not be required~ be made more frequently than quarterly;
and further provided, that the Consulting Finn shall make such an amendment to
update the Payment Schedule not more than thirty (30) days after receiving
notice pursuant hereto that a Change in· Control has occurred; and further
provided, that the Consulti~g Firuis . obligation to make any such amendment
shall be subject to its having received the information it reasonably determines
to be necessary to make such amendment. The Company shall provide the Consulting
Firm with all information necessary to keep the Payment Schedule up to date on
at least a quarterly basis, and in any event within five bush1ess days.after the
occurrence of a Change in Control. Upon application bY. a Plan participant or
beneficiary for a benefit under the Plans, the Consulting Firm shall update the
Payment Schedule with respect to the individual participant or· beneficiary and
notify the Trustee of the updated amount. Except as otherwise provided herein,
the Trustee shall make payments to the Plan · participants and their
beneficiaries in accordance with such Payment Schedule. The .Trustee or its
agent shall not be required to make any determination for which the Company or
the Consulting Firm ha~· not provided payment information reasonably requested
by the Trustee. (b) The Trustee shall make provision for the reporting and
withholding of any · federal taxes that may be required to be withheld with
respect to the payment of benefits pursuant to the terms of the Plan and shall
pay amounts · withheld to the appropriate taxing a~thorities or determin~ that
such amounts have been reported, withheld and paid by the Company. The Trustee
shall make provision for the reporting and withholding of any state or local
taxes that may be required with respect to the payment of benefits in accordance
with such instructions as it shall receive from the Consulting Firm. (c) The
Company shall from time to time pay taxes of any and all kinds whatsoever that
at any time are lawfully levied or assessed upon or become payable in respect
oft~e Trust Fund, the income or any property forming a 3



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen004.jpg]
( ( . (d) part thereof or any security transaction _pertaining thereto. To the
extent that any taxes lawfully levied or ass·essed upon the Trust Fund are not
paid _by the Company, the Trustee shall have the power to pay such taxes out of
the Trust Fund and shall seek reimbursement from the Company. Prior to making
any payme)lt, the Trustee may require such releases or other documents from any
lawful taxing authority as it shall deem necessary~ The Trustee shall contest
the validity of taxes in any manner deemed appropriate by the Company or its
counsel, but at the Company's expense, and only if it has received an indemnity
bond or other security satisfactory to it to pay any such expenses. ·The Trustee
shall not be liable for any non-payment· of tax when it distributes an interest
hereunder on directio:ris from the Company or the Consulting Firm.. The- Company
or its Subsidiaries may make payment of benefits directly to Plan participants
.or their beneficiaries as they become· due under the terms . of the Plan,
subject to reimbursement in accordance .with Section 4. The. Company shall
notify the Trustee of· its decision to have ·benefits paid· directly, prior to
the time amount~ are payable to participants or their · beneficiaries. If the
Company fails so to notify the Trustee,· or if~ at any time following a Change
in Control, the Trustee receives notice ~om a Plan participant or beneficiary
tliat the Company and its Subsidiaries b,ave failed . to make a payment when
due, the Trustee shall promptly make payment (and any subsequent payments, if
the missed payment was one of a series) in accordance with the Payment Schedule
•. . . In addition, if the principal of the Trust, and any earnings thereon, are
not sufficient to make payments of benefits in accordance with the terms. of the
Plan, the Company and its Subsidiaries shallmake the balance of each. such
payment as it falls due. The Trustee shall notify the Company where principal
and earnings are not sufficient. . . . . (e) ·.Notwithstanding
anything·contained in this Agreement to the contrary,. if at · any time the
Trust is finally determined by the Internal Revenue Service (the "IRS") not to
be a "grantor trust" with the result that the income of the Trus~ Fund is not
treated. as income of the Company or its Subsidiaries pursuant to Sections 671.
through 679 of the Code, or if a tax is finally determined by the IRS to be
payable by one or more-participants or beneficiaries with respect· to any
interest in the Plan or the Trust Fund prior to payment of such interest to such
participant or beneficiary and by reason of the Trust, then the Trust shall
immediately terminate. The Trustee shall ilnm.ediately . distribute such
interest in a lump sum to each participant or beneficiary entitled thereto
regardless of whether such participant's· employment ·has terminated and
regardless.ofform and time of payments specified in or pursuant to the Plan as
directed·by the Company. Any remainb:ig assets (less any expenses or costs due
under Section 9 of this Agreement) shall then be \ . . . 4



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen005.jpg]
' - ( paid by the Trustee to the Company in such amounts, and in the manner
instructed by the Company. Section 3~ Trustee Responsibility Regarding Payments
to Trust Beneficiary Whim Grantor is Insolvent (a) The Trustee shall cease
payment of b~nefits to Plan participants and their beneficiaries if a Grantor is
"'nsolvent". A Grantor shall be considered ''lnsolv~nt" for purposes of this
Agreement if (i) it is unable to pay its de.bts as they become due, or· (ii) it
is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code. (b) .At all times during the continuance ofthis Trust, as
provided in Section l(d) hereof, the principal and income of the Trust shall be
subject to claims of general creditors of the Grantors under federal and state
law as set forth below. · (1) Each Gran to.- shall have the duty to inform the
Trustee in writing of its Insolvency. If a person claiming to be a creditor of a
Grantor· notifies the Trustee that the Grantor has become Insolvent, the Trus~e
shall provide the Grantor with a copy of such writing and absent the Grantor's
provision of an independent expert's opinion satisfactory to the Trustee that
the Grantor is not Insolvent, the Trustee shall discontinue payment of benefits
to Plan participants" or their beneficiaries as described at (3) below. (2)
Unless the Trustee has actual knowledge of a Grantor's Insolvency, or has
received notice from the Grantor or a person claiming to be a creditor alleging
that the Grantor is Insolvent, the Trustee shall have no duty to inquire whether
the Grantor is Insolvent~ (3) If at any time the Trustee has received a written
notice containing information_ or allegations described ~n Section 3(b)(l) that
a Grantor with respect to any subtrust (or to the Trust, if no subtrusts exist)
is Insolvent, the Trustee shall discontinue payments to Plan participants ·or
their beneficiaries from such subtrust or Trust, as the case may be, and shall
hold the assets of the subtrust or Trust, as the case-may be, for the benefit of
the Grantor's general creditors. Nothing in this Agreement shall in any way
diminish any rights of Plan participants or their beneficiaries to pursue their
rights as general creditors of a Grantor with respect to benefits due under the
Plans or otherwise. (4) The Trustee shall resume. the payment of benefits to
Plan participants or their beneficiaries in accordance with Section 2 of this
Agreement . only after it has. been demonstrated to the Trustee's satisfaction
that the Grantors are not Insolvent (or are no longer Insolvent). s



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen006.jpg]
-·, " ( ( (c) Provided that there are sufficient assets, if the Trustee
discontinues the payment of benefits from the Trust pursuant to Section 8(b)
hereof and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participa~ts or their beneficiaries under the terms of the Plan for the. period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by the Company and its Subsidiaries in lieu
of the payments provided for hereunder during any such period of discontinuance.
Section 4. Payments to _the Company and its Subsidiaries. Except as provided in
Section 3 hereof and this Section 4, following a Change in Control. the Company
shall have no right or power to direct the Trustee.to retur~­ to the Company or
its Subsidiaries or to divert to others any of the Trust assets before all
payments of benefits have been made to Plan participants and theh ·benefichwies
pursuant to the terms of the Plans. Notwithstanding the foregoing, (i) the
Company may cause any or all of the assets of the Trust to be withdrawn· prior
to a Change in Control; (ii) following a Change in Control, upon presentation to
the Trustee of evidence satisfactory to the Trustee that.the Company or a
S1,1bsidiary has paid a benefit directly pursuant to Section 2(d), and upon
request by the Company, the Trustee shall reimburse the Company or the
Subsidiary for the amount of such payment out of available assets of the Trust;
(iii) the Company may at any time substitute or cause to be substituted Trust
assets for assets of equivalent value, subject, however, to the Trustee's
consent in the case of any such substitution attempted after a Change in
Control; and (iv) at any time from anci after a Change in Control, the Company
may withdraw or ~a use to be withdrawn assets of the Trust · within the limits.
specified in SeCtion 14. Section 5. Investment Authority The Trustee shall have,
without exclusion, all powers conferred on the Trustee by applicable law, unless
expressly provided otherwise herein, and all rights associated with assets of
t~e Tnist shall be exercised by the Trustee, and shall in no event be
exercisable by or rest with participants; provided, that the Company shall ..
have the right (but not the obligation) to direct the manner in which the
Trustee shall invest the Trust Fund by delivering to the Trustee, from time to
time prior to a . Change in Control, written investment guidelines, which the
Trustee shall follow (to the extent consistent with its duties under applicable
law) until stlch investment . guidelines are revoked or _modified by an
instrument in writing delivered to the Trustee prior to a Change in Con trot
Subject to the foregoing, the Trustee shan have full power and authority to
invest and reinvest the Trust Fund hi any investment permitted by law,
exercising the judgment and care that persons of· prudence, discretion and
intelligence would exercise under the circumstances the~ . . . 6



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen007.jpg]
•, .. '•' , __ prevailing considering the probable income and. safety of their
capital, including, ( · without limiting the generality of the foregoing, the
power: · ( (a) · To invest and reinvest the Trust Fund, together with the income
therefrom, in eolnmon stock, preferred stock, mutual funds, bonds, mortgages,
notes, time certificates of deposit, commercial paper and other evidences of
indebtedness (including those issued by the Trustee or any of its affiliates),
other securities, policies oflife insurance, annuity contracts, options to buy
or sell securities or other assets, and other property of any kind (personal,
real or :Mixed, and tangible or intangible); (b) To deposit or invest all or any
11art of the assets of the Trust Fund in savings accounts or certificates of
deposit or other deposits which bear a reasonable interest rate in a bank,
including the commercial department of the Trustee, if such bank is supervised
by the United States or any state; (e) To_hold, manage, improve and control all
property, real or-personal, forming part of the Trust Fund and to. sell,
convey'· transfer, exchange, partition, lease for any.terln, even extending
beyond the duration of this Trull!t, and otherwise dispose of the same from time
to time in such manner, for such consideration and upon such terms and
conditions as the Trustee shall determine; (d) To have, respecting securities,
all the rights, powers and privileges of an . owner, including the power to give
proxies, pay assessment~;; and other sums deemed by the Trustee to be neee~;sary
for the protection of' the Trust Fund, to vote any corporate stock either in
person or by proxy, with or without power of substitution for any purpose; to
participate in voting trusts, pooling agreements, foreclosures~ reorganizations,
consolidations, mergers and liquidations and, in connection therewith, to
deposit securities with 'and transfer title to any protective or other
eonlmittee under such terms as the Trustee may deem advisable; to exercise or
sell stock subsedptions. or conversion rights; and regardless of any limitation
elsewhere in this document relative to investment by the Trustee, to accept and
retain as an investment any seeuritie·s or other property received through the
exercise of any of the foregoing powers; (e) To hold in cash, without liability
for interest, such portion of the Trust Fund . which, in its diser~tionary
determination, shall be reasonable under the circumstances, pending investments
or payments of expenses, or the distribution of benefits; (f) To take such
actions as may be necessary or desirable to protect the Trust Fund fromloss due
to the default on mortgages held in the Trust, including the appointment of
agents or trustees in such other jurisdictions as may . seem desirable, to
transfer property to such agents or trustees, to grant such 7



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen008.jpg]
.. ( ( (g) (h) (i) .. (j) (k) powers as are necessary or desirable to protect
the Trust or its assets, to direct such agents or trustees, or to delegate such
power to direct and to remove such agents or trustees; To employ such agents,
including investment advisors, custodians, sub custodians and counsel as may be
reasonably necessary and to pay them reasonable compensation; to settle,
compromise or abandon all claims and demands in favor of or against the Trust
assets; To cause title to property of the Trust to be issued, held or registered
in the. individual name of the Trustee or in the name of its nominee(s) or
agents, or in such form that title will pass by delivery; · To exercise all ot
the further rights, powers, options and privileges granted, provided for or
vested in trustees generally under the laws of the State of California, so that
powers conferred upon the Trustee herein shall not be in limitation of any
authority conferred by law, but shall be in addition thereto; To borrow money
from any source (including the.Trustee) and to execute promissory notes,
mortgages, or other obligations and to pledge or mortgage any Trust assets as
security; To lend certificates representing stocks, bonds, or other securities
to any brokerage or other firm selected by the Trustee; (I) To institute,
compromise and defend actions and proceedings; to pay or contest any claim; to
settle a claim by or .against the Trustee by compromise, arbitration, or
otherwise to release, in whole or in part, any claim belonging·; ·· to the Trust
to the extent that the claim is uncollectible; (m) To use securities,
depositories or custodians and to allow such securities as may be held by a
depository or custodian to be registered in the name of such depository or its
nominee or in the name of such custodian or its nominee; (n) To invest the Trust
Fund from time to time in one or more investment funds, which funds shall be
registered under the Investment Company Act ofi940 (including companies with
respect to which the Trustee or an affiliate is the investment adviser or
provides other services); (o) To invest in stock or other securities of the
Company and to retain such · stock to the ·extent consistent with such
investment guidelines as the Company may deliver to the Trustee; provided, that
with respect to any such investment the requirements of IRS Notice 2000-56 (as
the same inay be modified, but only so long as.such requirements, as originally
set forth or as so modified, are in effect) shall be satisfied; and 8



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen009.jpg]
.. ... ( ( (p) To do all other acts necessary or desirable.for the proper
administration of the Trust Fund, as if the Trustee were the absolute owner
thereof. However, nothing in this section shall be construed to mean the Trustee
assumes any respc:msibility for the performance of any investment made by the
Trustee in its capacity as trustee under this Agreement. Notwithstanding any
powers granted to the Trustee pursuant to this Agreement or applicable law,-the
. Trustee shall not have any power that could give this Trust the objective of
carrying on a business and dividing the gains ~herefrom within the meaning of
Section 301.7701-2 of the Procedure and Administrative Regulations promulgated
pursuant to the Code. Section 6. Disposition ·of Income During the term of this
Trust, all income received by the Trust, net of expenses and taxes, shall be
accumulated and reinvested, except as the same may be. disbursed in accordance
with the terms ofthisAgreement~ Section 7. Accounting by the Trustee and the
Consulting Firm, etc. (a) The Trustee shall keep accurate and detailed records
of all inyestments, receipts, disbursements, and all other transactions
required· to be :in,ade, including such specific J:"ecords as s·hall be agreed
upon in writing between the Company and the Trustee. Within 120 days following
the close of each calendar year and within ·120 days after the removal or
resignation of the Trustee, the Trustee shall deliver to the Company a written
a_ccount of its administration of the Trust during such year or during the
period from the close of the last preceding year to the date of such removal or
resignation, setting forth all investments, receipts, disbursements and other
transactions (b) ·. effected by it, including a description of all securities
and investinents purchased and sold with the cost or net proceeds of such
purchases or sales (accrued interest paid or receivable being shown separately),
and. showing all cash, securities and other property held in the Trust at the
end of such year or as of the date of such removal or resignation, as the case
may be. The Company shall fu.rnish the Consulting Firm and the Trustee with
copies of the ·Plans and any and all amendments thereto. The Company shall · ·
promptly provide the Consulting Firm with any and all information that the
Consulting Firm reasonably requests or that the Company believes would be useful
to the Consulting Firm in carrying out its duties hereunder, and shall promptly
update such information as and if it changes. The Company shall also use its
reasonable best efforts to cause each Plan participant or . beneficiary to
provide the Consulting Firm with all information that it may reasonably request
in order to determine the amount of any payments· due to the participant or
beneficiary under the Plan. Section 8. Responsibility of the Trustee and the
Consulting Firm. 9



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen010.jpg]
-· --· ' ' . - :. ( ( (a) The Trustee shall act with the care, skill, prudence
and diligence under the circumstances then prevailing that a prudent person
acting in like capacity and familiar with such matters would use in the conduct
of an enterprise of a· like character and with like aims. · (b) It is intended
by the parties hereto that the Co.nsulting Firm !!!hall not be a fiduciary :With
respect to the Trust or any Plan. (c) · The Trustee and the Consulting Firm may
consult with legal counsel ·(who may also, but need not, be counsel for the
Company or its Subsidiaries) generally with respect to any of their duties or
obligations hereunder, and the Trustee may hire agents, accountants, actuaries,
investment advisors, financial consultants or other professionals to assist it
in perforniing any of its duties or obligations hereunder. The Trustee and the
Consulting Firm. shall incur no liability to any person for acting or refraining
from acting in accordance with the advice of any such counsel, agent,
accountant, actuary,· investment advisor, financial consultant or other
professional reasonably . consulted or hired in accordance with the foregoing.
(d) If an insurance policy is held as an asset of the Trust, the Trustee shall
have no power to name a beneficiary of the policy other than the Trust, to
assign the policy (as distinct from conversion of the policy to a different
form) other than. to a successor Trustee, or to loan to any person the proceeds
Qf any · borrowing against such policy; provided, that nothing herein shall be .
construed as limiting the Trustee's ability to assign any such policy (or loan
any borrowing thereunder) to, or to name as beneficiary under such policy, the
Company or a Subsidiary in accordance with a transaction contemplated by Section
3 or Section 4. The Trustee shall not be liable for the failtire or inability of
an insurance company to pay the proceeds of any policy when due. (e) The Company
shall indemnify and. hold each of the Trustee arid the Consulting Firm harmless
from and against all loss or liability (including . expenses and reasonable
attorneys' fees), to which it may· be subject by reason of its: (i) taking or
refraining from taking any action under and in accordance with this Agreement,
including, without limitation, the appointment of a successor Trustee by the
Consulting Firm or the appointment of a successor Consulting Firm by the
Trustee; (ii)· relying upon a certification of an authorized representative of
the Company, or (in the case of the Trustee) the Consulting Firm, with respect
to any inst~ction, · direction, written investment guidelines or approval of the
Company, until a. subsequent certification is filed with it; (iii) actin:g upon
any instrument,. certificate, or paper reasonably believed by it to be genuine
and to be signed or presented by the proper person or persons (and neither the
Trustee nor the Consulting Firm shall be under any duty to make any
investigation or 10



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen011.jpg]
• < ( inquiry as to a:ny statement contained in any such writing -but may accept
the same as conclusive evidence of the t~uth and accuracy of the statements
therein contained); and (iv) in the case of the Trustee, making distributions in
ac~ordance with the terms of this Agreement and information or directions
furnished to the Trustee by Plan participants or beneficiaries, the Consulting
Fb·m orthe Company; provided, however that the foregoing indemnity shall not
apply to claims or liabilities resulting from or arising out of the 'Trustee's
or the Consulting Firm's (as the case may he) negligence or willful misconduct.
In the event the Trustee or the Consulting Firm undertakes (with the consent of
the Company, in the case of any actions taken prior to a Change in Control) or
is a defendant b1 any litigation arising in connection with this Agreement, the
Company shall indemnify it against its actual and p~ospective costs, expenses
and liability, including reasonable attorney's fees which fees and expenses
shall be paid monthly in. arrears by the. Company to or on behalf of the Trustee
following the Company's receipt . of notice of such legal expenses.
Notwithstanding the foregoing, in the event that , liability, cost or expense
incurred by the Trustee is determined to be attributable to the Trustee's
negljgence or willful misconduct-in ~onnection with its execution of its duties
under the Trust Agreement, the Trustee will promptly reimburse the Company for
the legal fees and e~penses which have been previously paid on behalf of the
Trustee by the Company. (f) · The Company has represented to the Trustee that
each Plan qualifies as either (i) an excess benefit plan within the meaning of
Section 4(b) of ERISA or (ii) a "top-hat" plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees, which is exempt from the provisions of Part 4 of
Title I of ERISA (an "exempt plan''). The Trustee is entering into this
Agreement in reliance upon the Company's representation. ·Accordingly, in the
event that any Plan fails to qualify as an exempt plan, then notwithstanding any
other provision of this Agreement to the contrary, the . Company will indemnify
and.hold the Trustee harmless from all liabilities;. · damages, costs and
expenses (including, without limitation, reasonable attorneys' fees and
expenses). that the Trustee incurs as a result of a breach of fiduciary duty
u11der ERISA arising from any action taken, or omitted to be taken, by the
Trustee in good faith in accordance with this Agr.eement and in reasonable
reliance on the Company's representation as to the exempt plan status of the
Plans, other than any such liability, damage, cost or expense that results from
or arises out of the Trustee's negligence or willful niisconduct. (g) All
releases·and indemnities provided in this Agreement shall surVive the
termination of this Agreement. Section 9. Compensation and Expenses of Trustee
and Consulting Firm 11



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen012.jpg]
--- .. ' : ( ( The Trustee and the Consulting Firm shall each be entitled to
such reasonable compe:Q.sation for its services as shall be agreed upon between
the Company and the Trustee or the Consulting Firm, as the case may. be. The
Trustee and the Consulting Firm shall also be entitled to receive their
reasonable expenses incurred in discharging their duties hereunder. Such
compensation and expenses shall be paid by the Company or a Subsidiary, and if
not so paid shall be paid by the. Trustee from the assets of the Trust. Section
10. Resignation and Removal of Trustee . (a) The Trustee may resign at any time
by written notice to the Company, which shall be effective sixty (60) days after
r~ceipt of such notice unless the Company and the Trustee agree otherwise. (b)
The. Trustee may be removed by the Company on sixty (60) days written notice or
upon shorter written notice accepted by the Trustee. (c) Upon resignation or
removal of the Trustee and appointment of a successor· (d) Trustee, all assets
shall subsequently be transferred to the successor Trustee • . T4e transfer
shall be completed within 90 days after. receipt of notice of successor
trustee's acceptance of appoin~ment. · If the Trustee resigns or is removed,
another bank or trust company· shall be appointed as successor trustee. Before a
Change in Control such appointment shall be made by the Company. From and after
a Change in . Control any such appointment shall be made by the Consulting Firm,
subject to the minimum standards set forth in Exhibit B hereto. The Company
shall · promptly notify the Consulting Firm of the name and address of a
successor trustee appointed by it, and the Consulting Firm shall promptly notify
Plan participants and bene~ciaries of the name and address of every successor .
trustee appointed or otherwise serving following a Change in Control. Each .
appointment shall be effective when accepted in writing by the new trustee, who
shall have all of the rights and powers of the former trustee, including.·
ownership rights in the Trust assets upon transfer of same to the new trustee.
The former trustee shall execute any instrument necessary or reasonably
requested by the Company or the suc.cessor trustee to evidence the transfer ..
If no appointment of a successor trustee has been made pursuant to this
subsection, the Trustee may apply to a court of competent jurisdiction for
appointment ot a successor or for instructions. All e:xpenses of the Trustee in.
connection with the proceeding shall be allowed as · administrative expenses-of
the Trust. (e) The successor trustee need not examine the records and acts of
any prior trustee and may retain or dispose of existing Trust assets, subject to
Sections 7 and 8 hereof. The successor· trustee shall not be responsible for any
claim or liability resulting from any action or inaction of any prior tr1,1stee
or from 12



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen013.jpg]
. , . . . - ( ( any other past event, or any condition existing at the time it
becomes successor trustee. Section 11. Resignation and Removal of Consulting
Firm (a) The Consulting Firm may resign at any time. by written notice to the
Company, which shall be effective sixty (60) days after receipt of such notice
unless the Company and the Consulting Firm agree otherwise. (b) The Consulting
Firm may be removed by the Company at any time prior to a Change in Control on
sixty (60) days written notice or upon shorter written notice accepted by the
Consulting Firm. (c) · · · Upon resignation or removal of the Consulting Firm in
accordance with (a) or (b) above, a iirm of compensation or retirement plan
consultants or . certified public accountants shall be appointed the successor
Consulting Firm. Before a Change in Control, such appointm~nt shall be made by
the Company, and after a Change in Control it.shall be made by the Trustee,
subject to such minimum standards and gUidelines as the Company shall have
prescribed prior to the Change in Control. The Consulting Firm shall thereupon
deliver to the successor Consulting Firm all records and documents in its
possession as may. be reasonably required to enable the successor Consulting
Firm properly to carry out its duties under this · Agreement. The Company and
the Trustee shall each PI'omptly notify the Qther of the name and address of a
successor Consulting Firm appointed by it, and a successor Consulting Firm, if
appointed or otherwise serving following a Change in Control, shall promptly
notify the Plan participants and beneficiaries of its appointment, name and
address. Section 12. Amendment or Termination (a) . This. Agreement may be
amended by a written instrument executed by the Trustee and the ·company. Any
such amendment that increases the obligations of or otherwise adversely affects
the Consulting Firm shall not be effective unless the Consulting Firm consents
in writing; provided, that the . Company and the Trustee reserve the right,
prior to a Change in Control and· · upon notice 'C;o the Consulting Firm, but
without the consent of the Consulting Fir~ to reduce or eliminate the Consulting
Firm's role prospectively~ From and after a Change in Control, (i) this
Agreement may not be amended in any manner adverse to any Plan pa.rticipant or
beneficiary unless such participant or beneficiary gives his or her signed . ·
consent to the amendment; provided, that the following shall not be deemed
adverse to any Plan participant or beneficiary for purposes of this clause (i):
. an amendment to combine or eliminate subtrusts or create new subtrusts within
the Trust, and an amendment that is deemed necessary (as evidenced by the
execution of any such amendment by the Company and the Trustee), 13



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen014.jpg]
. ~ .. - . ' •. ( ( (b) consistent with the irrevocable status of the Trust, to
ensure insofar as is. possible that neither the Trust nor any portion thereof
constitutes a "funding'' for tax or ERISA purposes; (ii) the Payment Schedule
may not be ame~ded except by the Consulting Firm in accordance with Section
2(a); and (iii) Exhibit A may not be amended unless such aniendment is approved
by a majority of all Plan participants (and beneficiaries of deceased
participants), including in such majority Plan participants (and beneficiaries
of deceased participants) with Plan benefits exceeding, in aggregate present
value (as reasonably determined by the Consulting Firm), one half (50%) of the
total. present value of all benefits payable under the -Plans. No amendment
shall conflict with the terms of the Plan or shall make the Trust revocable
after .it has become irrevocable in accordance with Section 1(b) hereof. The
Company may revoke or terminate the Trust at any time prior t~ a Change in
Control. From and after a Change in Control, the Trust shall.not terminate until
the date on which Plan participants and their beneficiaries are no longer
entitled to benefits pursuant to the terms of the Plan. Upon termination of the
Trust, any assets remaining in the Trust shall be returned to the Grantors;
provided, that any stock. of the Company then held in the Trust shall be
returned to the Company. Such remaining assets shall be paid by the Trustee in
such amounts and in the manner instructed by the. Company, whereupon the Trustee
shall be released and discharged from all obligations hereunder. From and after
the date of termination, and until final distribution of the Trust Fund, the
Trustee shall continue to have all of the powers provided herein as are
necessary or expedient for the orderly liquidation and distribution of the Trust
Fund. Section 13. Definition of Change in Control As used herein, the term
Change in Control shall mean the occurrence of any of the following: (i) The
acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1984, as amended (the
"Exchange Act")) (a "Person") of beneficial ownership (within the meaning of
Rule 18d-8 promulgated under the Exchange Act) of 25% or more of either (i) the
then outstanding shares ofStock (the· "Outstanding Company Stock") or (ii) the
combined voting power of the then outstanding voting securities of t;he Company
entitled to "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition . by the Company, (C) any acquisition by ariy employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a . transaction which complies with clauses (A), (B) and (C) or
subsection (iii) ·below; or 14



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen015.jpg]
(._ ( (ii) individuals who, as of the d.ate hereof, constitute the Board (the
"Incumbent Board") cease for any reason or constitu~e at least a majority of th~
Board; provided, however, that any individual becoming a director ·subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbel)t Board, but excluding; for this
purpose, any such individual whose initial assumption of office occurs as a
result of an action or a threatened election contest with respect to the elect.
on or removal of directors or other actual or threatened solicitation of proxies
or consents by or on behalf Qf a Person other than the Board;or · (iii) ·
consummation of a reorganization, merger or col)solidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination''), in each case, unle·ss, following such Business ·
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Stock and the .
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of, ·
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote ·
generally in the election of directors, as the case may be, of the ·corporation
resulting from sucJt Business Combination (including, without limitation, a
corporation which as a result. of such transaction owns -the Company.or all or .
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership, ·
immediately prior to such Business Combination of the Outstanding Comp~y Stock
and Outstanding Company_Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting. securities of such
corporation except to the extent that such ownership · existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of · the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or · (iv) approval by the shareholders. of the Company of a
complete liquidation or dissolution of the Company. Section 14. Change In
Control Provisions 15



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen016.jpg]
•. The following provisions relating to a Change in Control shall apply (
notwithstanding any proVision contained herein to the contrary: ( (a) The
Company shall have the duty to notify the Trustee and the Consulting Firm
whenever a Change hi Control occurs; provided, that if a Change in · Control has
occurred, it shall be treated as having occurred for purposes of this Agreement
notwithstanding any failure by the Company to give such notice. If,
notwithstanding the absence of noti~e by the Company as described in the first
sentence of this Section 14(a), the Trustee receives credible information (from
Plan participants or beneficiaries or otherwise) that a Change in Control has
occurred, the Trustee shall so notify the Company (including a copy
contemporaneously delivered to the G.eneral · Counsel of the Company) and the
.Consulting Firm stating that it bas received such information and reciting the
provisions of this Section 14(a). If the Company thereafter delivers to the
Tr~stee and the Consulting Firm an opinion of independent legal counsel to the
Company (which opinion may be based upon representations of fact, as long as
counsel does not know that such ·representations are untrue) st~ting that a
Change in Control has not occurred, no Change in Control will be deemed to have
occurred for purposes of this Agreement; provided, that until the delivery of
such an opinion, unless the Trustee shall have deterniined to its satisfaction
that no Change in · Control has occurred, the Company shall not be authorized to
revoke the Trust or to take any action to recover assets therefrom to the extent
such action would not have been permitted following_ a Change in Control. (b) .
Following the occurrence of a Change in Control, the Trustee shall deternune in
its sole and absolute discretion, and shall give the Company and the Consulting
Firm notice of, the "Trust Asset Value" (as herei~after defined) and the
Consulting Firm shall determine, and give the Company and the Trustee notice of,
the "Required Assets" (as hereinafter defined). Such determinations . · shall be
made, b1 each case as of the most recent "Measurement· Date'' (as hereinafter
defined), as soon as practical following, and in all events within thirty days
following receipt of notice of, the date of the Change in Control, and
thereafter not less frequently than annually. In the case of the computation of
the ~equired Assets, such determinations shall be based upon· the most recent
information available to the Consulting Firm pursuant to Section 2(a). · (c)
Following the occurrence of a Change in Control, the Company shall contribute or
cause to be contributed to the Trust, in cash, the excess (if any) of the
Required Assets over the Trust Asset Value as of each Measurement Date beginning
with the Change in Control, plus interest at the Applicable ··Federal Rate (as
hereinafter defined) from such Measurement Date through. the Hate of
contribution, within three business days after receiving noti.ce thereof. 16



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen017.jpg]
~~~ ~ ( ( (d) The Company sha.ll have the right to withdraw, or to cause to be
withdrawn by itself or by one or more Subsidiaries, assets from the Trust in
accordance with this Section 14(d). The Company may exercise this right of
withdrawal by giving the Trustee and the Consulting Firm notice of its desire to
do so and directing the Trustee to distribute to it and/or to one or more of its
Subsidiaries all or any portion of the assets comprising the Trust Fund~ and the
Trustee shall so distribute such assets as promptly as practicable; provided,
that no such distribution shall be made after a Change in Control . (regardless
of when the Company's notice of exercise is given) to the extent that the Trust
Asset Value ·~s of the most recent Measurement Date betore such distribution is
made, adjusted to reflect such distribt~tion, would be less than 120 percent of
the Required Assets determined as of such Measurement Date. (e) For purposes of
this Agreement: (i) The "Applicable Federal Rate" as of any date means the
applicable federal rate (as det.ermined under Secti<>n 1274(d) of:tb,e Code) in
effect on that date. Unless specified herein to the contrary, the applicabie .
federal rate shall be the applicable long term federal rate as determined under
Section 1274(d) of the Ce>de. (ii) The term ."Measurement Date" nieans the last
day of each calendar year or the date a Change in Control occurs; (iii) The term
"Required Assets" means the present value, as of the Measurement Date, of the
sum of (x) the inaximum aggregate amount. that could become payable te>
participants and beneficiaries under the Plans if their employment terminated on
the six-month anniver.sary of the Measurement Date, and (y) an estimate of the
expenses reasonably likely to be incurred by the Trust from the Measurement
Date. through such six-month anniversary, including without limitation the
Trustee's and Consuiting Firm's fees as estimated by the Trustee and the
Consulting Firm, respectively. In determining the present value of. any benefit
under a Plan, the Consulting Firm shall use the interest rate in effect for
purposes of the Plan on the Measurement Date or, if it produces a larger present
value, the interest rate that the Consulting Firm reasonably expects to be
in·effect on such six-month anniversary, based upon market conditions at the
time the detenillna1;ion is being made; and (iv) The term "Trust Asset Value"
means the aggregate net fair n:utrket value of the assets of the Trust Fund as
of the relevant Measurement Date. Section 15. Legal Defense Fund 17



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen018.jpg]
.. -~ .. . . : ( ( (a) The Trustee shall establish within the Trust Fund a
separate fund,· hereinafter ~eferred to as a "Legal Defe~se Fund". The Legal
Defense Fund shall consist of such portions of its contributions to its Trust as
the Company. shall specify in writing at the time of contribution, together with
all income, gains and losses an(! proceeds from the investment, reinvestment and
sale thereof, less all payments therefrom and expenses charged thereto in
accQrdance with the provisions of this Agreement. Subject to Section 8, the
Legal Defense Fund shall be held and administered by the ·Trustee for the
purpose of defraying the costs and expenses incurred by participants and
beneficiaries assoCiated with the enforcement of their rights under the Plans by
litigation or other legal action·and the Trustee in performing its duties under
this Section. · (b) The Legal Defense Fund shall be maintained and administered
as a separate segregated account, provided, however, that the assets of the
Legal Defense . Fund may be commingled with all other assets of the same· Trust,
and with the assets of any other Trust, solely for investment purposes. (c) . .
If, at any time after a Change in Control, legal proceedings are brought.
against the Trustee by the Company or another party seeking to invalidate any of
the provisions of this Agreement as they relate to the· Trust, or seeking to
enjoin the Trustee from paying any amounts from any.Trust or from taking any
other action otherwise. required or permitted to be taken by the Trustee under
this Agreement with respect to any Trust, the Trustee shall take all steps that
may be necessary in such proceedlng to uphold the . validity and enforceability
of the provisions of this Agreement as they relate to such Trust. The Trustee
shall be empowered to retain· counsel and other appropriate experts, including
actuaries and accountants; to assist it in making any determination under this
Section 15. All. costs and expenses incurred by the Trustee in connection with
any such proceeding (including, without limitation, the payment of reasonable
fees, costs and disbursements of any counsel, actuaries, accountants or other
experts retained by· the Trustee in connection with such.proceeding) shall be
charged to and paid. froni the Legal Defense Fund. To the extent the Trustee's
legal :Cees and expenses exceed the amount available in the Legal Defense FUnd,
Such fees and· expenses shall be pa1d by the Trustee from the assets of the
Trust Fund. (d) If, at any time after a Change in Control, a participant or
beneficiary notifies. the Trustee in writing that the Company or any Subsidiary
has refused to pay a claim asserted by such participant or beneficiary -under
any Plan, the participant or beneficiary ("Claimant'') may demand payrilent from
the Legal Defense Fund with respect to expenses incurred in connection with the
initiation or defense of any litigation or other legal action by or against the
Company or the Subsidiary. Such demand shall be made in writing by delivering to
the Trustee within 90 days of the date the Claimant incurs such expenses (i) a
certification signed by the· Claimant that the Company or the Subsidiary is in
default in paying its obligations under the Plan, and (ii) 18 .



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen019.jpg]
•' ·. ( ( (e) (f) (g) itemizing in reasonable detail in a form acceptable to the
Trustee the expenses payable by the Legal Defense Fund. A participant's ~r
beneficiary's right to claim against the Legal Defense Fund or to be reimbursed
therefrom. shall be subject to such additional limitations, conditions and
preclusions, if any, as the. Compan;r may prescribe by notice to the Trustee
prior to the Change in Control. In the event that on the date a Claimant's
expenses are to be paid from the Legal Defense Fund other expenses payable from
such fund have been claimed but not yet paid and the aggregate amount of all
claims exceeds the amount available in the Legal Defense Fund, the Company shall
be obligated to make an additional contribution to the Legal Defense Fund. In
the event the Company fails to make such additional contribution, the Tru:stee
shall promptly advise the Claimant and shall only pay that portion of the amount
of the claim which is determined by multiplying such Claimant's claim by a
fraction, the numerator of which is the amount held in the Legal Defense Fund
and the denominator or which is the aggregate ·of the claims made by all
Claimants. · · · . . . . . .. ·. . Notwithstanding any provision herein to the
contrary, the Trustee shall be required to act under this Section only to the
extent there are sufficient amounts available in the Legal Defense Fund to
defray the· costs and expenses·the Trustee reasonably anticipates will be
incurred in connection with such action. The Company's Legal Defense Fund shall
continue to be held and ad:Ministered by the Trustee for the purposes described
in J~ection 15 until such time as all benefits to whicb all participants are
entitled under all Plans shall have been paid in full to such participants or
their beneficiaries. Any balance then remaining in the Legal Defense Fund shill
be distributed to the Company. Section 16 ·Miscellaneous (a) Any proyision of
this Agreement prohibited by law shall be ineffect.ive to tbe exte;nt of any
such prohibition, without invalidating the remaining· provisions heJ,"eof. ··
(b) Benefits payable to Plan participants and their beneficiaries under this
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged~ encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process. (c) This Agreement shall be
governed by and construed in accordance with the laws of the .State of
California .. 19



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen020.jpg]
. ' (d) c (e) ( This Agreement shall be binding on, and the powers granted to
the Company, the Consulting Firm and the Trustee, respectively, shall be
exercisable by the. respective successors and assigns ofthe Company, the
Consulting Firm and the T..-ustee •. Any corporation that succeeds to
substantially all of the business of the Trustee by merger, consolidation,
purchase or otherwise shall upon succession and without appointment or other
action by the Company be and become successor Trustee hereunder. Any
communication to the Consulting Firm or the Trustee, including any . . notice,
direction, designation, certification, order, instruction or objection, . shall
be in writing (including for this purpose e-mail, fax or similar paperless
transmissions) and signed (including equivalent· authentications used in ·
connection with paperless transmissions) by the person authorized under the
applicable Plan or the Agreement. Each of the Consulting Firm and the Truste.e
shall be fully protected and indemnified by the Company against any loss or
liability incurred, other than as .a result of it$ negligence or willful
misconduct, in acting in accordance with such written communications. Any notice
required or permitted to ])e given hereunder shall be deemed given it written
and hand delivered, mailed, postage prepaid, certified mail, retUrn receipt
requested or transmitted by facsimile to the· Company, the Consulting Firm or
the Trustee at the following address or such other address as a party may
specify: (i) if to the Company: State Street Corporation 225 Franklin Street
Boston, MA 02110 Attention: General Counsel Facsimile No. (617) 664-4006 (ii) If
to the Consulting Firm: Mercer Human Resource LLC 2000 Clarendon Street Boston,
MA 02116-5089 (iii) · If to the Trustee: U. S. Trust Company, N.A. 515 S. Flower
Street, Suite 2800 Los Angeles, CA 90071-2291 Facsimile No. (213) 488-1366 20



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen021.jpg]
( c .. . (f) Attention: Dennis Kunisaki Any obligation of the Company and/or the
Trust to pay the Trustee amounts pursuant to any provision of this Agreement
shall survive any amendment or terniination hereof or the Trustee's resignation
or removal. Section 17. Effective Df!,te. The effective date of this Agreement
shall be June 1, 2002. IN WITNESS WHEREOF the Company and the Trustee have
signed this Agreement . as of ~he date first written above. STATE STREET
CORPORATION Title: .Zf-:\~~~ . . ~ ..r..:L't .... :..o • .:t U.S. TRUST COMPANY,
NATIONAL ASSOCIATION By:·,~··· . Title:'~ lku. ~· MERCER HUMAN RESOURCE LLC
By:~OOJL~ ... ----~-H---. . Title: __ .-.~f..,;_r",;.,t.;"'~rk~r-=al~.'-· - ..
___ _ 21



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen022.jpg]
... ( ( . ' . ' . EXIDBIT A List of Plans State Street Corporation Supplemental
Executive Retirement Plan (SERP) State. Street Corporation Supplemental Defined
Benefit Pension Plan (SUPER SERP) 22



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen023.jpg]
'· ( ' . ..,,1, .. . 1. 2. 3. 4. 5. 6. EXHIBITB Minimum Standards for Successor
Trustee The successor trustee must not be affiliated with the Company or any
company, entity or group that acquires the Company pursuant to a Change in
Control. · · The successor trustee must provide trust services to ten or more
nonqualified trusts where the trust arrangement (commonly referred to as a
"rabbi trust") does not affect the. status of any underlying Jionqualified plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for · select management and highly· compensated employees. for
purposes of Title I of ERISA. The successor trustee must have at least $25
billion in assets under trustee custodianship. The successor trustee must ha~e
at least $5. billion in assets under discretionary investment management. The
successor trustee must have more than one investment product and several classes
of assets under management. The successor trustee's investment products must
have competitive performance (net of fees), in the sole and absolute judgment
ofthe Consulting · Firm, relative to market and peer group indices. 7. The
successor trustee must have been in the business of providing trust services to
both nonqualified and qualified.plans for a period·oflO years immediately prior
to its selection. · Notwithstanding the seven minimum standards set forth in
this Schedule B, the Consulting Firm may waive any one or more of these minimum
standards if the Consulting Firm, in its sole and absolute discretion,
determines that any such standard or standards can :not reasonably be satisfied.
23



--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen024.jpg]




--------------------------------------------------------------------------------



 
[ex1022rabbitrustagreemen025.jpg]




--------------------------------------------------------------------------------



 